JONES, Justice.
This is a legal malpractice case brought by plaintiff-appellant James McConico, Jr., and it comes to this Court on appeal from a summary judgment in favor of the defendant attorney, Fred Pickard.
Pickard represented McConico in a criminal case in which McConico, in January 1984, was found guilty of murder. This is the third legal malpractice action that McConico has filed against Pickard based upon allegations arising out of his 1984 murder conviction.
After careful review of the record, we find it apparent that McConico’s claims asserted in this case are barred under the doctrine of res judicata. See Trimble v. Bramco Products, Inc., 351 So.2d 1357 (Ala.1977); McGruder v. B & L Construction Co., 331 So.2d 257 (Ala.1976); and Century 21 Preferred Properties, Inc. v. *511Alabama Real Estate Comm’n, 401 So.2d 764 (Ala.1981). Therefore, the trial court’s judgment is due to be affirmed.
AFFIRMED.
HORNSBY, C.J., and SHORES, HOUSTON and KENNEDY, JJ„ concur.